         Case 2:20-cr-00006-WFN         ECF No. 69         filed 07/06/21     PageID.271 Page 1 of 1

                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WASHINGTON

 UNITED STATES OF AMERICA,                                         Case No.   2:20-CR-0006-WFN-1
                                                                   CRIMINAL MINUTES
                                      Plaintiff,                   DATE:     JULY 6, 2021
        -vs-
                                                                   LOCATION: SPOKANE
 KENT WADE KIMBERLING,
                                      Defendant.                   SENTENCING HEARING


                                      Hon. Wm. Fremming Nielsen
      Joanna L. Knutson                             Heather Foe                           Crystal L. Hicks
      Courtroom Deputy                              Law Clerk                             Court Reporter
                 Patrick J. Cashman                                          Molly M. Winston
                Government Counsel                                            Defense Counsel
 United States Probation Officer:     Cassandra M. Lerch        for   Jennifer Frieling

       [ X ] CLOSED Court                             [ ] Chambers                           [ ] Telecon
Defendant present in custody of United States Marshal with appointed counsel. The Court inquired of
Government counsel regarding the Government's objection. Mr. Cashman advised that he withdraws the
Objection for the reasons stated on the record. The Court confirmed with defense counsel that she had no
objection to the PSR and GRANTED defense counsel's oral motion to seal the record, with no objection from
Mr. Cashman. The Court also confirmed with defense counsel that the Defendant had the opportunity to
review the PSR and further queried Defendant as to whether he had any objections; Defendant indicated he did
not. The Court accepted the Presentence Investigation Report.

Counsel addressed the Court with their respective recommendations for resolution of the matter. Defendant
addressed the Court. The Court determined the applicable Guideline range and reviewed the 3553 factors.

Imprisonment:             24 Months with credit for any federal time served on this matter
Supervised Release:        3 Years with standard conditions plus special conditions:
                             • Reside at the RRC for up to 180 days
                             • Mental health evaluation and treatment/counseling, if recommended
                             • Search of person, vehicle and residence
                             • Substance abuse evaluation and treatment/counseling, if recommended
                             • Abstain from controlled substances, including marijuana; Probation Officer
                                 is authorized to order up to 6 UAs
                             • Do not enter any establishment whose primary item of sale is alcohol; abstain
                                 from alcohol; Probation Officer authorized to order up to 6 UAs and/or BAs
                             • Cooperate in the collection of DNA as directed by Probation Officer
Fine:                     Waived
Special Assessment:       $100 – Inmate Financial Responsibility Program

Appeal rights waived by Plea Agreement including Defendant's right to file a post-conviction 2255 motion
except one based upon ineffective assistance of counsel.


 CONVENED: 9:01 A.M.           ADJOURNED:          9:34 A.M.      TIME:     0:33 HR.      CALENDARED         [ N/A ]
